909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Oscar KNIGHT, Defendant-Appellant.
No. 89-2009.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
In this direct criminal appeal, Oscar Knight seeks review of a judgment of the district court which sentenced him to a term of ten years imprisonment.  Knight's attorney has filed a motion for leave to withdraw as counsel and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Knight has not filed a response to that motion.  Upon review of the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Pursuant to an agreement under Fed.R.Crim.P. 11, Knight pleaded guilty to one count of conspiracy to possess cocaine with the intent to distribute in violation of 21 U.S.C. Secs. 841 and 846.  In exchange for that plea, the government agreed to recommend that Knight be sentenced to the minimum term of imprisonment required under whichever guideline the district court determined to be applicable under the Sentencing Reform Act of 1984.  At the sentencing hearing, however, the government recommended a downward departure from the sentence indicated by the guidelines due to Knight's cooperation in another criminal proceeding.  The district court agreed and sentenced Knight to a term of ten years imprisonment.  Knight then filed this appeal.


3
This court has scrutinized the record and can find no grounds which would warrant the disturbance of the sentence imposed by the district court.  In particular, Knight cannot rely upon the alleged factual inaccuracies contained in the presentence investigative report as he clearly waived his right to object to such matters during the sentencing hearing.   See United States v. Stevens, 851 F.2d 140, 142 (6th Cir.1988).  Moreover, Knight was not prejudiced by those alleged errors as the district court accepted the recommendation to make a downward departure from the range of penalties authorized by the Sentencing Reform Act of 1984 and imposed only a ten year term of imprisonment.


4
Accordingly, the motion for leave to withdraw as counsel is granted and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation